Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation “wherein step (iii) is conducted on said binder-free or sintered porous preform directly after said binder-free or sintered porous preform is produced in step (ii)” is considered new matter. Paragraphs [0005], [0022], [0029], [0031], [0037], [0038], and [0052] do not provide support for conducting step (iii) “directly after” step (ii); while it is true that there is support for conducting step (iii) after step (ii), as evidenced by the paragraphs cited by Applicant and as evidenced by original claim 1, nowhere in the original disclosure as filed does Applicant explicitly specify that step (iii) must occur “directly after” step (ii). Indeed, claim 1 as filed uses the transitional phrase “comprising”, which allows for the inclusion of additional steps (see MPEP 2111.03(I)). While Applicant is correct that none of the examples cited in the remarks dated 09/13/2021 explicitly disclose additional steps between steps (ii) and (iii), this is markedly different from explicitly forbidding the inclusion of any steps between (ii) and (iii). Examiner notes that the absence of evidence is not the evidence of absence. This means that even though the instant disclosure does not explicitly disclose additional steps between steps (ii) and (iii), the instant disclosure does not include support for explicitly excluding additional steps between steps (ii) and (iii). Any negative limitation or exclusionary proviso must have basis in the original disclosure … any claim containing a negative limitation 
One way to overcome this rejection is to amend claim 1 to remove the phrase “directly after”, because Applicant’s disclosure does have support for step (iii) occurring after step (ii), while Applicant’s disclosure lacks support for excluding any other steps which may occur between steps (iii) and (ii). 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US20200308063, hereinafter referred to as Kienzle) in view of Aroati et al. (Preparation of reaction bonded silicon carbide (RBSC) using boron carbide as an alternative source of carbon, hereinafter referred to as Aroati).
Regarding claim 1, Kienzle discloses a method for indirect additive manufacturing of an object constructed of boron carbide (see Kienzle at [0024], disclosing the green body contains, besides silicon carbide, also boron carbide (B4C)), silicon carbide (see Kienzle at the Abstract, disclosing a method for producing a ceramic component includes … providing a green body based on SiC which has been produced by 3D-printing), and free silicon (see Kienzle at [0032], disclosing the original pores of the green body are filled with free silicon via 4C) in the form of a powder), wherein said powder mixture comprises: a) boron carbide particles having a size of at least 5 microns and no more than 120 microns (see Kienzle at [0024], disclosing the B4C powder has a grain size between 50 micrometers and 500 micrometers, preferably 75 micrometers to 200 micrometers, which overlaps with the claimed range), and b) silicon carbide particles having a size of at least 50 microns and no more than 500 microns (see Kienzle at [0016], disclosing the SiC powder has a grain size between 50 and 500 micrometers, preferably between 75 and 200 micrometers, which overlaps with the claimed range), and wherein the boron carbide and silicon carbide particles are each included in an amount of 40-60 wt.% by weight of the powder mixture, provided that the foregoing amounts sum to at least 95 wt.% (See Kienzle at [0051], disclosing that when the invention does 4
Aroati is directed to a preparation of reaction bonded silicon carbide (RBSC) using boron carbide (see Aroati at the Title). Aroati teaches boron carbide additions in the form of fine particles are a more effective carbon source than the coarse particles...the RBSC composites fabricated with a fine B4C powder addition also display a relatively higher reliability as shown by their increased Weibull modulus (see Aroati at pages 844-845, Conclusion). Aroati further teaches the flexural strength depends on the boron carbide particle size and is higher for the composites fabricated with the addition of fine particles (See Aroati at Page 844, section 3.2). Aroati provides an example which is 53% SiC with a size of 106 micrometers, 10% SiC with a size of 50 micrometers, 2% SiC with a size of 13 micrometers, 16% B4C with a size of 13 micrometers, and 19% B4C with a size of 3 micrometers (See Aroati at Page 842, Table 1, Example RB-9) which has the highest flexural strength of all examples (See Aroati at Page 844, Table 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention as disclosed by Kienzle to contain the particle size ratio of SiC to B4
Regarding claim 3, Kienzle discloses said ICAM process is a binder jetting process (see Kienzle at [0003], disclosing the 3D printing method is a binder jetting method).
Regarding claim 4, Kienzle discloses said binder jetting process produces the porous preform in step (i) by separately feeding said powder mixture and an organic binder into a binder jetting manufacturing device, and dispensing selectively positioned droplets of said organic binder from a printhead of said binder jetting manufacturing device into a bed of said powder mixture to bind particles of said powder mixture with said organic binder to form said porous preform (see Kienzle at [0016], disclosing a layer of the powder is then deposited aerially, followed by a local deposition of drops of the liquid binder onto this layer. These steps are repeated until the desired form of the component is produced, the individual steps being matched to the desired form of the component).
Regarding claim 5, Kienzle discloses after producing the porous preform by the binder jetting process in step (i), and before step (ii), subjecting the porous preform to a curing step at a temperature of 50-250°C to at least partially vaporize or cure the organic binder (see Kienzle at [0035], disclosing that before the carbonisation, the resin was cured at 160°C, which is within the claimed range).
Regarding claim 6, Kienzle discloses the infiltrating step (iii) comprises resting the binder-free porous preform on a bed of silicon powder, while said 
Regarding claim 7, Kienzle discloses the silicon powder is included in an amount that is substantially equivalent to the pore space present in the binder-free porous preform (see Kienzle at [0072], disclosing that after silicon infiltration, porosities of less than 1.0% were determined, which Examiner notes correlates with an amount of silicon powder substantially equivalent to the pore space in the binder-free porous preform).
Regarding claim 8, Kienzle discloses the infiltrating step (iii) is conducted under an argon atmosphere or vacuum (see Kienzle at [0037], disclosing the siliconisation of the carbonised green body with liquid silicon in accordance with 
Regarding claim 10, Kienzle discloses said boron carbide particles have a size of 5-100 microns (see Kienzle at [0024], disclosing the B4C powder has a grain size between 50 micrometers and 500 micrometers, preferably 75 micrometers to 200 micrometers, which overlaps with the claimed range).
Regarding claim 11, Kienzle discloses said silicon carbide particles have a size of 50-200 microns (see Kienzle at [0016], disclosing the SiC powder has a grain size between 50 and 500 micrometers, preferably between 75 and 200 micrometers, which overlaps with the claimed range).
Regarding claim 12, Kienzle does not disclose at least 90% of the silicon carbide particles are larger than the boron carbide particles.
Aroati is directed to a preparation of reaction bonded silicon carbide (RBSC) using boron carbide (see Aroati at the Title). Aroati teaches boron carbide additions in the form of fine particles are a more effective carbon source than the coarse particles...the RBSC composites fabricated with a fine B4C powder addition also display a relatively higher reliability as shown by their increased Weibull modulus (see Aroati at pages 844-845, Conclusion). Aroati further teaches the flexural strength depends on the boron carbide particle size and is higher for the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention as disclosed by Kienzle to contain the particle size ratio of SiC to B4C as taught by Aroati with a reasonable expectation of successfully providing a composite with increased flexural strength.
Regarding claim 13, Kienzle does not disclose at least 75% of the silicon carbide particles are at least three times the size of the boron carbide particles.
Aroati is directed to a preparation of reaction bonded silicon carbide (RBSC) using boron carbide (see Aroati at the Title). Aroati teaches boron carbide additions in the form of fine particles are a more effective carbon source than the coarse particles...the RBSC composites fabricated with a fine B4C powder addition also display a relatively higher reliability as shown by their increased Weibull modulus (see Aroati at pages 844-845, Conclusion). Aroati further teaches the flexural strength depends on the boron carbide particle size and is higher for the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention as disclosed by Kienzle to contain the particle size ratio of SiC to B4C as taught by Aroati with a reasonable expectation of successfully providing a composite with increased flexural strength.
Regarding claim 14, Kienzle discloses the binder-free porous preform produced in step (ii) contains residual carbon produced by volatilization of the organic binder in step (ii) (see Kienzle at the Abstract, disclosing carbonizing the dried or cured green body, wherein a fine-pored, foam-like carbon skeleton is produced from the dried solution or a fine-pored, sponge-like carbon skeleton is produced from the cured resin system).
Regarding claim 15, Kienzle discloses the binder-free porous preform contains substantially no residual carbon produced by volatilization of the organic binder in step (ii) (see Kienzle at [0022], disclosing the use of silicates, water glass 
Regarding claim 16, cooling the object produced in step (iii) to result in solidification of said silicon in said object constructed of boron carbide, silicon carbide, and free silicon (see Kienzle at [0037], disclosing in the cooling process following the infiltration, the liquid silicon does not run out again).
Regarding claim 17, Kienzle does not explicitly disclose the object constructed of boron carbide, silicon carbide, and free silicon, as produced in step (iii), includes a ternary phase containing boron, silicon, and carbon, however this is an inherent characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 18, Kienzle discloses the object constructed of boron carbide, silicon carbide, and free silicon, as produced in step (iii), has a density of at least 2.5 g/cm3 (see Kienzle at [0072], disclosing densities of the obtained ceramic component of 2.90 g/cm3).
Regarding claim 19, Kienzle discloses in step (i), the boron carbide and silicon carbide particles are each included in an amount of about 50 wt. % by weight of the powder mixture (See Kienzle at [0051], disclosing that when the invention does not use B4C powder, the SiC content is between 70-95%) and (see 
Regarding claim 20, Kienzle discloses in step (iii), the molten silicon and binder-free porous preform are maintained at a temperature of 1450°C-1700°C during the infiltrating process (see Kienzle at [0072], disclosing the carbonised green body was then placed in a siliconisation furnace, with the green body having been placed on wicks. These wicks stand in a silicon powder bulk, with this bulk being located in turn in a coated graphite crucible. The furnace was then heated under vacuum to approximately 1600° C. The silicon powder in this case was liquid and rose purely by capillary action by means of the wicks into the 3D-printed, carbonised green body).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US20200308063, hereinafter referred to as Kienzle) in view of Aroati et al. (Preparation of reaction bonded silicon carbide (RBSC) using boron carbide as an alternative source of carbon, hereinafter referred to as Aroati), and further in view of Sahani et al. (A Comparative Study on SiC-B4C-Si Cermet Prepared by Pressureless Sintering and Spark Plasma Sintering Methods, hereinafter referred to as Sahani)
Regarding claim 2, Kienzle in view of Aroati discloses the limitations of claim 1 as discussed above. Kienzle in view of Aroati does disclose wherein step 
Sahani is directed to SiC-B4C-Si Cermet (see Sahani at the Title). Sahani teaches the Vickers microhardness of an SiC-B4C based cermet was enhanced by sintering at 1950°C. 
Therefore it would have been obvious to a person having ordinary skill in the arts to modify the invention as disclosed by Kienzle in view of Aroati to sinter the SiC-B4C based composite at a temperature taught by Sahani with a reasonable expectation of successfully providing a composite with an enhanced Vickers microhardness.
Allowable Subject Matter
Claim 9 contains otherwise allowable subject matter if rewritten in independent format.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant argues Kienzle teaches a process in which, after a porous and heat-treated preform (i.e. “green body”) made of silicon carbide and/or boron carbide is produced corresponding to step (ii) in present claim 1, the preform is impregnated with a solution containing a carbonaceous material such as sugar, starch, cellulose, or resin system, followed by drying or curing the impregnated green body and carbonizing the dried or cured green body to produce substantial amounts of carbon in pores of the green body before infiltrating the carbonized green body with silicon, however, this is unconvincing because claim 1 uses the transitional phrase “comprising”, which is inclusive, or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03(I)). 
Applicant further argues that Kienzle is aimed at reacting the infiltrated silicon with carbon to produce silicon carbide and reduce the amount of free silicon, however this is not convincing because the invention as disclosed by Kienzle in view of Aroati discloses or makes obvious the claimed limitations as discussed above. 
Applicant argues that the present application does not indicate the step of infiltrating the porous preform with a carbonaceous material and subsequent 
Applicant argues that the purpose of including hydrogen is to inhibit formation of carbon, however, it is noted that the features upon which applicant relies (i.e., the limitations of claim 9) are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731